Exhibit 10.16




TRANSITION AGREEMENT


This Transition Agreement (the “Agreement”) is made and entered into as of this
3rd day of January 2019 by and between Owens Corning, a Delaware corporation,
(the “Company”), and Michael H. Thaman (the “Executive”).


WHEREAS, Executive currently serves as the Company’s Chief Executive Officer
(“CEO”) and Chairman of the Company’s Board of Directors (the “Board”);


WHEREAS, Executive desires to retire as the CEO effective as of the adjournment
of the 2019 Annual Meeting of Stockholders; and


WHEREAS, the Company’s Board has identified a new CEO and desires Executive to
remain as “Executive Chairman” for an additional year or as otherwise determined
by the Board, subject to stockholder reelection of Executive as a Director, to
facilitate the transition of leadership to the Company’s new CEO.
NOW, THEREFORE, in consideration of the mutual promises, agreements and
covenants contained herein, the adequacy and sufficiency of which are hereby
acknowledged, the Company and the Executive agree as follows:    


1.    Duties and Scope
 
(a) Position and Duties. Effective as of the adjournment of the 2019 Annual
Meeting of Stockholders (the “Transition Date”), Executive will cease serving as
the Company’s CEO but will remain the Company’s Chairman of the Board. As of the
Transition Date, Executive will serve as Executive Chairman of the Board,
reporting to the Board. Executive’s duties will include the duties and
responsibilities usually vested in the office of the Executive Chairman of a
corporation, together with such other additional duties as may be prescribed
from time to time by the Board, and as more fully described in the attached
Exhibit A.


(b) Board Membership. Executive has been and will continue to serve as a member
of the Board. At the 2019 annual meeting of the Company’s stockholders, the
Company intends to again nominate Executive to serve as a member of the Board.
Subject to the Board’s fiduciary obligations, the Board has indicated that it
will take all reasonable action necessary to ensure that Executive remains
Chairman of the Board.
 
(c) Obligations. As Executive Chairman, Executive will continue to be an
employee of the Company, without any break in employment from his prior role as
CEO and Chairman, and will use good faith efforts to discharge Executive’s
obligations under this Agreement to the best of Executive’s ability and in
accordance with each of the Company’s ethics guidelines, conflict of interest
policies and Code of Business Conduct. Executive agrees not to actively engage
in any other employment, occupation, or consulting activity for any direct or
indirect remuneration without the prior approval of the Board (which approval
will not be unreasonably withheld) and as otherwise consistent with the
Company’s Corporate Governance Guidelines; provided, however, that Executive
may, without the approval of the Board, serve in any capacity with any civic,
educational, or charitable organization, and maintain all current Board
memberships.




2.     Compensation and Benefits


(a) Salary. As of the Transition Date, Executive will receive a salary at an
annual rate of $875,000 as compensation for his services as Executive Chairman.
Such salary will be paid periodically in accordance with the Company’s normal
payroll practices and be subject to the usual, required withholdings. Executive
will not receive additional fees, retainers or other compensation for service as
a member of the Board.





--------------------------------------------------------------------------------

Exhibit 10.16






(b) Bonuses. All bonuses earned as CEO through the Transition Date will be paid
to Executive consistent with applicable plan documents. Effective as of the
Transition Date, Executive will be eligible for a Target annual bonus of 100% of
Salary, based on the Committee’s qualitative assessment of the CEO transition.
 
(c) Equity Grants. So long as Executive continues unbroken service as Executive
Chairman, outstanding equity awards shall continue to vest and shall otherwise
operate in accordance with their existing terms, including the Company’s
standard non-competition, non-solicitation, and claw-back provisions.
 
(d) Employee Benefits. Executive will be eligible to participate in accordance
with the terms of all Company employee health, dental, and other benefit plans,
policies, and arrangements that are applicable to other senior executives of the
Company, as such plans, policies, and arrangements may exist from time to time.


(e) Post-Service Obligations and Severance Benefits. Executive agrees to comply
with his existing non-competition, non-disclosure and non-solicitation
obligations (the “Restrictive Covenants”), which will extend through his time as
Executive Chairman and for two years thereafter. Pursuant to paragraph 3 of the
Key Management Severance Agreement between the Company and the Executive dated
February 20, 2006 (the “KMSA”), Executive agrees that his retirement as CEO
means he is no longer entitled to any benefits pursuant to the KMSA. In the
event Executive is Involuntarily or Constructively terminated by the Board (as
defined in the KMSA), Executive’s severance shall consist of any Compensation
and Benefits yet unpaid as described in paragraph 2 of this Agreement.
 


OWENS CORNING          EXECUTIVE                 






By: /s/ Daniel Smith                 By: /s/ Michael H. Thaman        
Daniel Smith      Michael H. Thaman
SVP Organization and Administration
           







--------------------------------------------------------------------------------

Exhibit 10.16




Exhibit A
Duties and Responsibilities of the Executive Chairman


General Description:
The Executive Chairman leads the Board of Directors in its governance and
oversight responsibilities with regard to the Company, collaborates with the
Lead Independent Director (“LID”) on Board activity, and advises the Chief
Executive Officer



Board Leadership:     
▪
Overall, provides leadership to ensure the Board works effectively

▪
Serves as the principal liaison on certain Board-wide issues between directors
and management

▪
Develops agendas for Board and Committee meetings, with input from the CEO and
the LID; reviews and approves board meeting agendas and schedules

▪
Leads the Board meetings and, together with the CEO and LID, keeps Board members
focused on the key objectives at hand

▪
As requested, represents the Board with management and the public, including
shareholders, investors and other stakeholders

▪
Collaborates with the Board on CEO onboarding and succession planning, and
provides input with respect to the development and evaluation of the CEO

▪
Leads the recruitment of new directors, if requested

▪
Performs such other duties as the Board may determine from time to time





Adviser to CEO:
▪
Transition the responsibilities for the management of the Company to the CEO by
facilitating introductions and establishing relationships with customers,
investors and other stakeholders

▪
At the request and direction of the CEO, advise the CEO on:

◦
Strategic matters

◦
Organizational and management systems

◦
Development of Board communication materials

◦
The development of Strategic Objectives for Board review

◦
The development of the Talent Review/succession materials for Board review

◦
Any other matter as deemed valuable, and

▪
Be available for next-day in-person meetings as needed for critical,
time-sensitive issues




